Title: Exportation of Arms, [2 March] 1795
From: Madison, James
To: 


[2. March 1795]

   
   The House approved a proviso to a Senate resolution “authorizing the exportation of arms, cannon, and military stores in certain cases.” The Senate disagreed to the proviso, “that there should be none sent to the dominions or territories of any of the European powers now at war.” In the House debate, Federalists favored the proviso while Republicans (who wanted to aid France) opposed it.


Mr. Madison was of opinion with his colleague from Virginia, (Mr. Giles) that the proviso would narrow our national rights. Besides even the passing of the proviso is worth nothing, for we may send military stores to Hamburg, and from thence they may be transported to any of the nations at war.
